       Case 2:13-cr-00355-GMN-CWH Document 421 Filed 09/11/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     WENDI L. OVERMYER
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Wendi_Overmyer@fd.org
 6
 7   Attorney for Gregory Villegas
 8                        UNITED STATES DISTRICT COURT
 9
                                DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,
                                               Case No. 2:13-cr-00355-GMN-CWH
12                Plaintiff,
                                               STIPULATION TO CONTINUE
13         v.                                  RESPONSE DEADLINE
14   GREGORY VILLEGAS,                         (Second Request)

15                Defendant.
16
17         IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Daniel D. Hollingsworth, Assistant United
19   States Attorney, counsel for the United States of America, and Rene L. Valladares,
20   Federal Public Defender, and Wendi L. Overmyer, Assistant Federal Public
21   Defender, counsel for Gregory Villegas that the response deadline currently due on
22   September 14, 2020, be vacated and continued to September 28, 2020.
23         This Stipulation is entered into for the following reasons:
24         1.     In its second supplemental brief, the government relies on the
25   resentencing hearings in United States v. Robertson, No. 2:13-cr-00141-JAD-VCF,
26   (D. Nev. July 6, 2020). ECF No. 416, pp. 3-4. The court reporter is currently
       Case 2:13-cr-00355-GMN-CWH Document 421 Filed 09/11/20 Page 2 of 3




 1   transcribing the Robertson resentencing hearings for appellate purposes.
 2   Defense counsel ordered an expedited copy of the Robertson resentencing
 3   hearings, which are expected by September 17, 2020. Thus, defense counsel
 4   requests the additional time to fully review the transcripts and prepare a
 5   response to the government’s second supplemental brief.
 6         2.       The defendant is out of custody and agrees with the need for the
 7   continuance.
 8         3.       The parties agree to the continuance.
 9         This is the second request for a continuance of the response deadline.
10         DATED this 11th day of September, 2020.
11
12   RENE L. VALLADARES                         NICHOLAS A. TRUTANICH
     Federal Public Defender                    United States Attorney
13
14     /s/ Wendi L. Overmyer                      /s/ Daniel D. Hollingsworth
     By_____________________________            By_____________________________
15
     WENDI L. OVERMYER                          DANIEL D. HOLLINGSWORTH
16   Assistant Federal Public Defender          Assistant United States Attorney

17
18
19
20
21
22
23
24
25
26
                                                2
       Case 2:13-cr-00355-GMN-CWH Document 421 Filed 09/11/20 Page 3 of 3




 1                       UNITED STATES DISTRICT COURT

 2                             DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                Case No. 2:13-cr-00355-GMN-CWH
 4
                 Plaintiff,                   ORDER
 5
           v.
 6
     GREGORY VILLEGAS,
 7
                 Defendant.
 8
 9
10         IT IS THEREFORE ORDERED that the response deadline is vacated and
11   continued to September 28, 2020.
12
      DATED this ___
                 11 day of September, 2020.
13
14
15
16
17
18                                      Gloria M. Navarro, District Judge
                                        UNITED STATES DISTRICT COURT
19
20
21
22
23
24
25
26
                                          3
